                       Case 2:18-cr-00209-KJM Document 59 Filed 09/03/20 Page 1 of 9
AO 245C-CAED (Rev. 09/2019) Sheet 1 - Amended Judgment in a Criminal Case     (NOTE: Identify Changes with Asterisks*)



                           UNITED STATES DISTRICT COURT
                                              Eastern District of California
               UNITED STATES OF AMERICA                                     AMENDED JUDGMENT IN A CRIMINAL CASE
                            v.                                              Case Number: 2:18CR00209-1
                     JIM A. MERON                                           Defendant's Attorney: Kenneth L. Rosenfeld, Retained
 Date of Original Judgment:           June 17, 2019
 (Or Date of Last Amended Judgment)
THE DEFENDANT:
     pleaded guilty to Counts 1 and 3 of the Information.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                              Offense Ended     Count
                                      WIRE FRAUD
18 U.S.C. § 1343                                                                                                 2/29/2016         1
                                      (CLASS C FELONY)
                                      WIRE FRAUD
18 U.S.C. § 1343                                                                                                 2/29/2016         3
                                      (CLASS C FELONY)

       The defendant is sentenced as provided in pages 2 through             of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Remaining Counts are dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution or fine, the defendant must notify the court and United States attorney of material changes in economic
circumstances.
                                                                            6/17/2019
                                                                            Date of Imposition of Judgment




                                                                            Signature of Judicial Officer
                                                                            Kimberly J. Mueller, United States District Judge
                                                                            Name & Title of Judicial Officer
                                                                            9/3/2020
                                                                            Date
                      Case 2:18-cr-00209-KJM Document 59 Filed 09/03/20 Page 2 of 9
AO 245B-CAED (Rev. 09/2019) Sheet 2 - Imprisonment
DEFENDANT: JIM A. MERON                                                                                                   Page 2 of 10
CASE NUMBER: 2:18CR00209-1

                                                           IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
time served.

      No TSR: Defendant shall cooperate in the collection of DNA.

      The court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.

       The defendant shall surrender to the United States Marshal for this district
              at     on     .
              as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
               before       on    .
               as notified by the United States Marshal.
               as notified by the Probation or Pretrial Services Officer.
       If no such institution has been designated, to the United States Marshal for this district.

                                                                 RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                        to
at                                                   , with a certified copy of this judgment.



                                                                        United States Marshal


                                                                        By Deputy United States Marshal
                       Case 2:18-cr-00209-KJM Document 59 Filed 09/03/20 Page 3 of 9
AO 245B-CAED (Rev. 09/2019) Sheet 3 - Supervised Release
DEFENDANT: JIM A. MERON                                                                                                       Page 3 of 10
CASE NUMBER: 2:18CR00209-1

                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
36 months as to each of Counts 1 and 3, to be served concurrently, for a total term of 36 months.

                                                    MANDATORY CONDITIONS
You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two (2) periodic drug tests thereafter, not to exceed four (4) drug tests per month.


      The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance
      abuse.

      You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
      restitution.

      You must cooperate in the collection of DNA as directed by the probation officer.

      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
      directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
      reside, work, are a student, or were convicted of a qualifying offense.

      You must participate in an approved program for domestic violence.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                       Case 2:18-cr-00209-KJM Document 59 Filed 09/03/20 Page 4 of 9
AO 245B-CAED (Rev. 09/2019) Sheet 3 - Supervised Release
DEFENDANT: JIM A. MERON                                                                                                       Page 4 of 10
CASE NUMBER: 2:18CR00209-1

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
         different time frame.
2.       After initially reporting to the probation office, you will receive instructions from the Court or the probation officer about
         how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
         from the Court or the probation officer.
4.       You must answer truthfully the questions asked by the probation officer.
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
         living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the
         change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the
         probation officer within 72 hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
         officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
         you from doing so. If you do not have full-time employment, you must try to find full-time employment, unless the probation
         officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
         or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
         probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
         officer within 72 hours of becoming aware of a change or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
         been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
         permission of the probation officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
         that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person, such as
         nunchakus or tasers).
11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
         without first getting the permission of the Court.
12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
         may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
         contact the person and confirm that you have notified the person about the risk.
13.      You must follow the instructions of the probation officer related to the conditions of supervision.
                                                     U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature _____________________________                                           Date _________________
                       Case 2:18-cr-00209-KJM Document 59 Filed 09/03/20 Page 5 of 9
AO 245B-CAED (Rev. 09/2019) Sheet 3 - Supervised Release
DEFENDANT: JIM A. MERON                                                                                                           Page 5 of 10
CASE NUMBER: 2:18CR00209-1

                                          SPECIAL CONDITIONS OF SUPERVISION
1.       The defendant shall submit to the search of his person, property, home, and vehicle by a United States probation officer, or
         any other authorized person under the immediate and personal supervision of the probation officer, based upon reasonable
         suspicion, without a search warrant. Failure to submit to a search may be grounds for revocation. The defendant shall warn
         any other residents that the premises may be subject to searches pursuant to this condition.
2.       The defendant shall not dispose of or otherwise dissipate any of his assets until the fine and/or restitution ordered by this
         Judgment is paid in full, unless the defendant obtains approval of the Court or the probation officer.
3.       The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments and any
         anticipated or unexpected financial gains to any unpaid restitution ordered by this Judgment.
4.       The defendant shall provide the probation officer with access to any requested financial information.
5.       As directed by the probation officer, the defendant shall participate in an outpatient correctional treatment program to obtain
         assistance for drug or alcohol abuse.
6.       The defendant shall not open additional lines of credit without the approval of the probation officer.
7.       As directed by the probation officer, the defendant shall participate in a program of testing (i.e. breath, urine, sweat patch,
         etc.) to determine if he has reverted to the use of drugs or alcohol.
8.       As directed by the probation officer, the defendant shall participate in a program of outpatient mental health treatment.
9.       As directed by the probation officer, the defendant shall participate in a co-payment plan for treatment or testing and shall
         make payment directly to the vendor under contract with the United States Probation Office of up to $25 per month.
10.      The defendant shall be monitored for a period of 6 months, with location monitoring technology, which may include the use
         of radio frequency (RF) or Global Positioning System (GPS) devices, Voice Recognition or SmartLink, at the discretion of
         the probation officer. The defendant shall abide by all technology requirements, which could include the requirement of a
         cellular phone (SmartLink) or the installation of a landline (VoiceID). The defendant shall pay the costs of location
         monitoring based upon their ability to pay as directed by the probation officer. In addition to other court-imposed conditions
         of release, the defendant's movement in the community shall be restricted as follows:

         The defendant shall be restricted to his residence at all times except for employment; education; religious services; medical,
         substance abuse or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities as
         pre-approved by the probation officer.
                       Case 2:18-cr-00209-KJM Document 59 Filed 09/03/20 Page 6 of 9
AO 245B-CAED (Rev. 09/2019) Sheet 5 - Criminal Monetary Penalties
DEFENDANT: JIM A. MERON                                                                                                          Page 6 of 10
CASE NUMBER: 2:18CR00209-1

                                              CRIMINAL MONETARY PENALTIES

        The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

         TOTALS
         Processing Fee             Assessment           AVAA Assessment*               JVTA Assessment**       Fine      Restitution
                                     $200.00                                                                    $0.00    $1,622,729.13
      The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

      The Court orders the defendant to pay restitution to the victim as outlined in the
      Restitution Attachment on Sheet 5B.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
      victims must be paid before the United States is paid.

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
      the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

             The interest requirement is waived for the                fine         restitution

             The interest requirement for the               fine         restitution is modified as follows:


      If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
      through the Bureau of Prisons Inmate Financial Responsibility Program.

      If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
      shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
[cir8:txt0160]
[cir8:txt0159]
*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
                       Case 2:18-cr-00209-KJM Document 59 Filed 09/03/20 Page 7 of 9
AO 245B-CAED (Rev. 09/2019) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: JIM A. MERON                                                                                      Page 7 of 10
CASE NUMBER: 2:18CR00209-1

                                                          RESTITUTION PAYMENTS
Restitution of $1,622,729.13 to:
AGENCY FOR INTERNATIONAL DEVELOPMENT                                 ARMED FORCES RETIREMENT HOME
FORT WORTH, DC 00000                                                 WASHINGTON, DC 20011
$13,422.97                                                           $127.00
CONGRESS                                                             CORPS OF ENGINEERS, CIVIL
WASHINGTON, DC 20515                                                 WASHINGTON, DC 00000
$185.91                                                              $16,959.81
DEPARTMENT OF AGRICULTURE                                            DEPARTMENT OF COMMERCE
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$101,415.53                                                          $27,652.25
DEPARTMENT OF DEFENSE                                                DEPARTMENT OF EDUCATION
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$104,675.56                                                          $225.03
DEPARTMENT OF ENERGY                                                 DEPARTMENT OF HEALTH AND HUMAN SERVICES
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$6,960.07                                                            $78,317.54
DEPARTMENT OF HOMELAND SECURITY                                      DEPARTMENT OF HOUSING AND URBAN
WASHINGTON, DC 00000                                                 DEVELOPMENT
$194,893.95                                                          WASHINGTON, DC 00000
                                                                     $368.14
DEPARTMENT OF JUSTICE                                                DEPARTMENT OF LABOR
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$80,615.99                                                           $16,207.26
DEPARTMENT OF STATE                                                  DEPARTMENT OF THE AIR FORCE
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$24,500.85                                                           $393,755.42
DEPARTMENT OF THE ARMY                                               DEPARTMENT OF THE INTERIOR
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$243,958.73                                                          $83,292.33
DEPARTMENT OF THE NAVY                                               DEPARTMENT OF THE TREASURY
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$127,002.98                                                          $11,146.95
DEPARTMENT OF TRANSPORTATION                                         DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$777.06                                                              $17,625.21
DISTRICT OF COLUMBIA                                                 ENVIRONMENTAL PROTECTION AGENCY
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$1,568.00                                                            $4,401.01
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                              FEDERAL DEPOSIT INSURANCE CORPORATION
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$978.37                                                              $1,310.15
FEDERAL TRADE COMMISSION                                             GENERAL SERVICES ADMINISTRATION
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$415.51                                                              $1,016.71
INDEPENDENT U.S. GOVERNMENT OFFICES                                  JUDICIARY
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$4,490.80                                                            $6,309.81
LIBRARY OF CONGRESS                                                  MERIT SYSTEMS PROTECTION BOARD
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$830.90                                                              $1,017.08
                       Case 2:18-cr-00209-KJM Document 59 Filed 09/03/20 Page 8 of 9
AO 245B-CAED (Rev. 09/2019) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: JIM A. MERON                                                                                   Page 8 of 10
CASE NUMBER: 2:18CR00209-1

MISCELLANEOUS COMMISSIONS                                            NATIONAL AERONAUTICS AND SPACE
WASHINGTON, DC 00000                                                 ADMINISTRATION
$2,321.80                                                            WASHINGTON, DC 00000
                                                                     $2,413.22
NATIONAL ARCHIVES AND RECORDS ADMINISTRATION NATIONAL LABOR RELATIONS BOARD
WASHINGTON, DC 00000                         WASHINGTON, DC 00000
$4,157.82                                    $1,778.05
NATIONAL SCIENCE FOUNDATION                                          OFFICE OF PERSONNEL MANAGEMENT
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$1,081.48                                                            $545.00
SECURITIES AND EXCHANGE COMMISSION                                   SMALL BUSINESS ADMINISTRATION
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$1,470.12                                                            $1,080.12
SMITHSONIAN INSTITUTION                                              SOCIAL SECURITY ADMINISTRATION
WASHINGTON, DC 00000                                                 WASHINGTON, DC 00000
$7,466.02                                                            $30,665.55
STATE OF OKLAHOMA                                                    UNITED SERVICE ORGANIZATIONS (USO)
OKLAHOMA, OK 00000                                                   WASHINGTON, DC 00000
$1,883.22                                                            $1,150.24
UNITED STATES MARINE CORPS
WASHINGTON, DC 00000
$291.61
                       Case 2:18-cr-00209-KJM Document 59 Filed 09/03/20 Page 9 of 9
AO 245B-CAED (Rev. 09/2019) Sheet 6 - Schedule of Payments
DEFENDANT: JIM A. MERON                                                                                                          Page 9 of 10
CASE NUMBER: 2:18CR00209-1

                                                      SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A.               Lump sum payment of $            due immediately, balance due
                           Not later than      , or
                           in accordance              C,      D,         E,or          F below; or
B.               Payment to begin immediately (may be combined with               C,          D,       or    F below); or

C.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

D.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

E.               Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                 from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                 that time; or

F.               Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

         The defendant shall pay the cost of prosecution.

         The defendant shall pay the following court cost(s):

         The defendant shall forfeit the defendant's interest in the following property to the United States:
         $257,258 maintained at American River Bank, account number 310042213 held in the name of Time Enterprises, LLC;
         $99,947 maintained at Wells Fargo Bank, account number 6311698424, held in the name of Meron, Inc., DBA: WOW
         Imaging Products; $293,568 maintained at Wells Fargo Bank, account number 6038669990, held in the name of Michael and
         Erin Lowe; $24,502 maintained at Wells Fargo Bank, account number 0390560696, held in the name of Michael and Erin
         Lowe; and $1,050,000 maintained at Fidelity Investments, account number 676-411771, held in the name Jimmy A. Meron
         Family Trust as provided by the Preliminary Order of Forfeiture filed on 11/13/2018 (ECF No. 13), which is made final and
         incorporated into the Judgment.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
